NUMBER
13-05-629-CR
 
                         COURT
OF APPEALS
 
               THIRTEENTH
DISTRICT OF TEXAS
 
                  CORPUS
CHRISTI - EDINBURG
 
WILLIAM FRED KORCZYNSKI,                                    Appellant,
 
                                           v.
 
THE STATE OF TEXAS,                                              Appellee.
 
                      On
appeal from the County Court
                              of
Bee County, Texas.
 
                     MEMORANDUM
OPINION
 
      Before
Chief Justice Valdez and Justices Yanez and Garza
                       Memorandum
Opinion Per Curiam
 




Appellant, WILLIAM FRED KORCZYNSKI,
perfected an appeal from a judgment entered by the County Court
of Bee County, Texas,  in
cause number 15349. 
Appellant has filed a motion to dismiss the appeal.  The motion complies with Tex. R. App. P. 42.2(a).
The Court, having considered the documents on file and appellant=s motion to dismiss
the appeal, is of the opinion that appellant's motion to dismiss the appeal
should be granted.  Appellant's motion to
dismiss the appeal is granted, and the appeal is hereby DISMISSED.
PER CURIAM
Do not publish.
Tex.
R. App. P.
47.2(b).
 
Memorandum Opinion
delivered and filed this
the 26th
day of January, 2006.